Citation Nr: 0928420	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for cataracts, claimed 
as an eye condition, to include as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the Veteran's above stated 
claims.  A hearing before the undersigned Acting Veterans Law 
Judge at the RO was held in June 2009.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the Veteran's diabetes mellitus is not related to 
service; the Veteran did not serve in Vietnam, there is no 
medical evidence of record relating this disability to the 
Veteran's possible exposure to chemicals in service, and it 
did not manifest to a compensable degree within the first 
year after separation from service.
 
2.  The preponderance of the evidence indicates that the 
Veteran's claimed erectile dysfunction is not related to 
service, and is not related to any service-connected 
disorder, specifically diabetes mellitus.

3.  The preponderance of the evidence indicates that the 
Veteran's claimed eye disorder, to include cataracts, is not 
related to service, and is not related to any service-
connected disorder, specifically diabetes mellitus.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Erectile dysfunction was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1113, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  An eye disorder, to include cataracts, was not incurred 
in or aggravated by service, and is not proximately due to or 
the result of a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1113, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.303, 
3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in January 2005 and July 2006.  These 
documents collectively informed the Veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the appellant should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

In July 2006, the Veteran was specifically provided notice of 
the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records and private medical records, and providing 
the Veteran with a hearing.  Consequently, the duty to notify 
and assist has been satisfied in this appeal.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as diabetes mellitus, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
The presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2008).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2006).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury. Hickson 
v. West, 12 Vet. App. 247 (1999).

For Veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).   The 
Board points out however, that the veteran did not serve in 
Vietnam, and is not alleging exposure to Agent Orange, thus 
these provisions are not applicable to the veteran's current 
claim.

Service connection may be granted to a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in pertinent guidelines.  The symptoms must be 
manifest to a degree of 10 percent or more during the 
presumptive periods prescribed by the Secretary or by 
December 31, 2011.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2008).  The Board points out 
however, that these provisions are also not applicable to the 
veteran's claims, because he has known diagnoses of diabetes, 
erectile dysfunction secondary to diabetes, and cataracts.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes 
mellitus.  The Veteran's primary allegations with regard to 
diabetes mellitus are that he developed this condition 
shortly after his separation from service, and that it is 
linked to his exposure to hazardous chemicals in service. The 
Board does note that the veteran's service and subsequent 
records, including a July 1997 letter, show that he may have 
been in an area in service where exposure to a very low level 
of nerve agents was possible; however, those letters also 
indicate that any long term health problems are unlikely, and 
do not in any way indicate that diabetes has been linked to 
this sort of exposure.

Further, while the veteran and his wife have testified that 
they feel that the veteran had symptomatology of diabetes 
starting shortly after his separation from service, the 
earliest medical evidence of record showing a diagnosis of 
diabetes is from July 1996, 5 years after his separation from 
service.  Further, there is simply no medical evidence of 
record showing that the Veteran's current diagnosis of 
diabetes is linked in any way to his possible exposure to 
chemicals in service.  Nor is there any presumption of 
service connection for diabetes based on exposure to 
chemicals, other than Agent Orange exposure, which as noted 
above does not apply to the veteran's situation.  As such, 
with no evidence having been presented to show that the 
Veteran's diabetes was incurred in service or until many 
years after service, and with no medical evidence having been 
presented which links this disability to service, to include 
linking it to any chemical exposure, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for diabetes.

Similarly, the Board finds that service connection for 
erectile dysfunction and cataracts, to include as secondary 
to diabetes mellitus, is also not warranted.  In this regard, 
initially, the Board points out that as the Veteran's 
diabetes is not service connected, erectile dysfunction and 
cataracts could not be service connected as secondary to the 
Veteran's diabetes.  However, the Veteran could provide 
evidence indicating that either of these disabilities is 
related to service.  

In this regard however, the Board notes that the Veteran's 
service medical records show no complaints of, or treatment 
for, erectile dysfunction or cataracts.  The Veteran was not 
diagnosed with erectile dysfunction until May 1998, 7 years 
after the Veteran's service, and it was at that time related 
to the Veteran's diabetes diagnosis.  The Veteran was first 
diagnosed with a cataract in 1997, 6 years after the 
Veteran's separation from service, and no medical evidence 
has been presented linking the Veteran's current cataracts to 
service.  As such, with no evidence having been presented to 
show that the Veteran's erectile dysfunction or cataracts 
were incurred in service or until many years after service, 
and with no medical evidence having been presented which 
links these disabilities to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for erectile dysfunction and cataracts.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, is denied.



Entitlement to service connection for cataracts, claimed as 
an eye condition, to include as secondary to diabetes 
mellitus, is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


